

EXHIBIT 10.31


AARON’S, INC.
2001 STOCK OPTION AND INCENTIVE AWARD PLAN
(As amended and restated effective as of February 24, 2009)




PERFORMANCE SHARE AWARD AGREEMENT






THIS AGREEMENT is made and entered into as of the ___day of February, 2014, by
and between AARON’S, INC. (“the “Company”) and ___________ (the “Grantee”).


WITNESSETH:
    
WHEREAS, the Company maintains the Aaron’s, Inc. 2001 Stock Option and Incentive
Award Plan (as amended and restated effective as of February 24, 2009) (the
“Plan”), and the Grantee has been selected by the Compensation Committee (the
“Committee”) to receive a grant of Performance Shares under the Plan;


NOW, THEREFORE, IT IS AGREED, by and between the Company and the Grantee, as
follows:


1.Award of Performance Shares
1.1    The Company hereby grants to the Grantee the right to earn shares of the
Company’s Common Stock, Par Value $0.50 Per Share (“Shares”) based upon
satisfaction of certain performance conditions pursuant to the provisions and
restrictions contained in the Plan and this Agreement (the “Performance
Shares”). The grant date of this award of Performance Shares is _________
(“Grant Date”). The target number of Performance Shares granted to the Grantee
is _____________ (the “Target Award”).
1.2    This Agreement shall be construed in accordance and consistent with, and
subject to, the provisions of the Plan (the provisions of which are incorporated
herein by reference) and, except as otherwise expressly set forth herein, the
capitalized terms used in this Agreement shall have the same definitions as set
forth in the Plan. For purposes of this Agreement, employment with any
subsidiary of the Company shall be considered employment with the Company.
1.3    This Award is conditioned on the Grantee’s execution of this Agreement.
If this Agreement is not executed by the Grantee and returned to the Company
within one month of the Grantee’s receipt of the Agreement, it may be canceled
by the Committee resulting in the immediate forfeiture of all Performance Shares
.



    
US2000 12947292 1     



--------------------------------------------------------------------------------



2.    Vesting
2.1    Performance Conditions. Subject to the terms and conditions set forth
herein and in Section 2.2 below, the Grantee will be eligible to earn up to 200%
of the Grantee’s Target Award based on the Pre-Tax Profit Margin and Total
Revenue Growth of the Company for the period beginning on January 1, ______, and
ending on December 31, _______ (the “Performance Measures” and the “Performance
Period”, respectively) relative to the threshold, target, and maximum levels
established by the Committee for each Performance Measure for the Performance
Period. These threshold, target and maximum levels are displayed in Exhibit A to
this Agreement. If the Committee determines that the Company does not achieve at
least the threshold level of performance for each Performance Measure for the
Performance Period, the Grantee will immediately forfeit the Performance Shares.
If the Committee determines that the Company’s achievement of the Performance
Measures is at least equal to the threshold level of performance for both
Performance Measures for the Performance Period, the Grantee will be eligible to
earn a portion of the Performance Shares as provided on Exhibit A. The Committee
will determine and certify the number of Performance Shares, if any, that the
Grantee earns based on satisfaction of the Performance Measures as soon as
practicable and within 60 days following the end of the Performance Period (the
“Earned Award”). In all cases, the number of Performance Shares, if any, in the
Grantee’s Earned Award will be rounded down to the nearest whole number of
Performance Shares (as necessary). Upon the Committee’s determination of the
Earned Award, the Grantee will immediately forfeit all Performance Shares other
than the Earned Award. To become vested in the Earned Award, the Grantee must
also satisfy the employment requirements of Section 2.2 below.
2.2    Employment Requirements.
(a)        Continuous Employment. Except as provided in subsections 2.2(b), (c)
and (d) below, the Grantee will vest in the Earned Award on ________ (the
“Vesting Date”) only if the Grantee remains continuously employed with the
Company or any subsidiary during the period beginning on the Grant Date and
ending on the Vesting Date.
(b)        Death or Disability. If the Grantee’s employment with the Company and
its subsidiaries is terminated prior to the end of the Performance Period due to
the Grantee’s death or by the Company due to the Grantee’s Disability, the
Grantee will vest in a pro rata portion of the Earned Award (if any) on the date
on which the Committee determines the Earned Award and will forfeit the
remainder of the Earned Award (if any) on such date. The portion of the Earned
Award that will vest under the immediately prior sentence shall be determined by
multiplying the total number of Performance Shares in the Earned Award by a
fraction, the numerator of which is the total number of calendar days during
which the Grantee was employed by the Company and its subsidiaries during the
Performance Period and the denominator of which is 365, rounded up to the
nearest whole number of Performance Shares (as necessary). If the

2
    
US2000 12947292 1     



--------------------------------------------------------------------------------



Grantee’s employment is terminated due to death or by the Company and its
subsidiaries due to Disability after the end of the Performance Period and prior
to the Vesting Date, the Grantee’s Earned Award shall become fully vested and
nonforfeitable as of the later of (i) the date the Committee determines the
Earned Award, or (ii) the date of Grantee’s death or termination by the Company
for Disability.
(c)        Change in Control. In the event of a Change in Control prior to the
end of the Performance Period or prior to the date the Committee determines the
Earned Award, the Grantee shall vest in full in the Target Award as of the date
of the Change in Control. In the event of a Change in Control after the
Committee has determined the Earned Award, the Grantee shall vest in full in the
Earned Award as of the date of the Change in Control.
3.    Settlement
3.1    On, or as soon as practicable after, the date the Earned Award vests in
accordance with Section 2 above, the Company shall deliver to the Grantee a
number of Shares equal to the number of Shares in the vested Earned Award. In
the case of vesting due to the Grantee’s death, the Shares shall be delivered to
Grantee’s personal representative or his estate as soon as practical after
Grantee’s date of death (or if later, the date the Earned Award is determined).
3.2    The Company may deliver the Shares by the delivery of physical stock
certificates or by certificateless book-entry issuance. The Company may, at the
request of Grantee or the personal representative of his estate, deliver the
Shares to the Grantee’s or the estate’s broker-dealer or similar custodian
and/or issue the Shares in “street name,” either by delivery of physical
certificates or electronically.
4.    Stock; Dividends; Voting
4.1    Except as provided in Section 4.2, the Grantee shall not have voting or
any other rights as a shareholder of the Company with respect to the Performance
Shares. Upon settlement of the Performance Shares with the issuance of Shares,
the Grantee will obtain full voting and other rights as a shareholder of the
Company.
4.2    In the event of any adjustments in authorized Shares as provided in
Article 4 of the Plan, the number of Performance Shares and Shares or other
securities to which the Grantee shall be entitled pursuant to this Agreement
shall be appropriately adjusted or changed to reflect such change, provided that
any such additional Performance Shares, Shares or additional or different shares
or securities shall remain subject to the restrictions in this Agreement.
4.3    The Grantee represents and warrants that he is acquiring the Performance
Shares and the Shares under this Agreement for investment purposes only, and not
with a view to distribution thereof. The Grantee is aware that the Performance
Shares and the Shares may not be registered under the federal or any

3
    
US2000 12947292 1     



--------------------------------------------------------------------------------



state securities laws and that, in addition to the other restrictions on the
Shares, the Shares will not be able to be transferred unless an exemption from
registration is available. By making this award of Performance Shares, the
Company is not undertaking any obligation to register the Performance Shares or
Shares under any federal or state securities laws.
5.    Nontransferability.
Unless the Committee specifically determines otherwise, the Performance Shares
are personal to the Grantee and the Performance Shares may not be sold,
assigned, transferred, pledged or otherwise encumbered other than by will or the
laws of descent and distribution. Any such purported transfer or assignment
shall be null and void.


6.    No Right to Continued Employment
Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company or a subsidiary, nor shall this Agreement or the Plan interfere in
any way with the right of the Company or a subsidiary to terminate at any time
the Grantee’s employment, subject to Grantee’s rights under this Agreement.


7.    Taxes and Withholding
The Grantee shall be responsible for all federal, state and local income and
employment taxes payable with respect to this Award of Performance Shares and
the delivery of Shares or cash in satisfaction of the Performance Shares. Unless
the Grantee otherwise provides for the satisfaction of the withholding
requirements in advance, upon vesting of the Earned Award of Performance Shares,
the Company shall withhold and cancel a number of Shares having a market value
equal to the minimum amount of taxes required to be withheld. The Company shall
have the right to retain and withhold from any payment or distribution to the
Grantee the amount of taxes required by any government to be withheld or
otherwise deducted and paid with respect to such payment. The Company may
require Grantee to reimburse the Company for any such taxes required to be
withheld and may withhold any payment or distribution in whole or in part until
the Company is so reimbursed.


8.    Plan Documents; Grantee Bound by the Plan
The Grantee hereby acknowledges receipt of a copy of the Plan, the Plan
Prospectus and the Company’s latest annual report to shareholders or annual
report on Form 10-K, or availability of the Plan, the Plan Prospectus and the
Company’s latest annual report to shareholders or annual report on Form 10-K on
the Company’s intranet. Grantee agrees to be bound by all the terms and
provisions of the Plan.


9.    Restrictive Covenants

4
    
US2000 12947292 1     



--------------------------------------------------------------------------------



9.1    Grantee hereby acknowledges that the Company may disclose (and/or has
already disclosed) to the Grantee and the Grantee may be provided with access to
and otherwise make use of, certain valuable, Confidential Information (as
defined below) of the Company. Grantee also acknowledges that due to the
Grantee’s relationship with the Company, Grantee will develop (and/or has
developed) special contacts and relationships with the Company’s employees,
customers, suppliers and vendors and that it would be unfair and harmful to the
Company if the Grantee took advantage of these relationships to the detriment of
the Company. For purposes of this Section 9, references to the Company shall be
deemed to include references to any subsidiary of the Company.
9.2    Grantee hereby agrees that during employment and for a period of one (1)
year following any voluntary or involuntary termination of employment with the
Company (regardless of reason), the Grantee will not directly or indirectly,
individually, or on behalf of any Person other than the Company:
(a)        solicit, recruit or induce (or otherwise assist any person or entity
in soliciting, recruiting or inducing) any employee or independent contractor of
the Company who performed work for the Company within the final year of the
Grantee’s employment with the Company to terminate his or her relationship with
the Company;
(b)        knowingly or intentionally damage or destroy the goodwill and esteem
of the Company, the Company’s Business or the Company’s suppliers, employees,
patrons, customers, and others who may at any time have or have had relations
with the Company;
(c)        solicit the Company’s Customers, directly or indirectly, for the
purpose of providing products or services identical to or reasonably
substitutable with the products or services of the Company’s Business; or
(d)        engage in or otherwise provide Services, directly or indirectly,
within the Territory, to or for any Person or entity engaged in a business that
competes directly or indirectly with the Company’s Business. Businesses that
compete with the Company specifically include, but are not limited to, the
following entities and each of their subsidiaries, affiliates, franchisees,
assigns or successors in interest: Rent-A-Center, Inc. (including, but not
limited to, Colortyme); Easyhome, Inc.; Premier Rental-Purchase, Inc.; Discover
Rentals; New Avenues, LLC; and Bi-Rite Co., d/b/a Buddy’s Home Furnishings.
9.3    The Grantee further agrees that during employment and for a period of one
(1) year thereafter (or, with respect to Confidential Information that
constitutes a “trade secret” under applicable law, until such information ceases
to be a trade secret), he will not, except as necessary to carry out his duties
as an employee of the Company, disclose or use Confidential Information. The
Grantee further agrees that, upon

5
    
US2000 12947292 1     



--------------------------------------------------------------------------------



termination or expiration of employment with the Company for any reason
whatsoever or at any time, the Grantee will deliver promptly to the Company all
materials (including electronically-stored materials), documents, plans,
records, notes, or other papers, and any copies in the Grantee’s possession or
control, relating in any way to the Company’s Business or containing any
Confidential Information of the Company, which at all times shall be the
property of the Company.
9.4    For purposes of this Section 9, the following terms shall have the
meanings specified below:
(a)        “Company’s Business” means the businesses of (1) renting, leasing and
selling residential and office furniture, electronic goods, household appliances
and related equipment and accessories, and (2) manufacturing furniture and
bedding.
(b)        “Confidential Information” means information, without regard to form
and whether or not in writing, relating to Company’s customers, operation,
finances, and business that derives value, actual or potential, from not being
generally known to other Persons, including, but not limited to, technical or
non-technical data (including personnel data relating to Company employees),
formulas, patterns, compilations (including compilations of customer
information), programs, devices, methods, techniques (including rental, leasing,
and sales techniques and methods), processes, financial data (including rate and
price information concerning products and services provided by the Company), or
lists of actual or potential customers (including identifying information about
customers). Such information and compilations of information shall be
contractually subject to protection under this Agreement whether or not such
information constitutes a trade secret and is separately protectable at law or
in equity as a trade secret. Confidential Information includes information
disclosed to the Company by third parties that the Company is obligated to
maintain as confidential.
(c)        “Customers” means all customers of the Company in the Territory (i)
with whom Grantee has had contact on behalf the Company, (ii) whose dealings
with the Company were coordinated or supervised by Grantee, or (iii) about whom
Grantee obtained Confidential Information, in each case during the twelve (12)
calendar months preceding termination of Grantee’s Services in the Territory.
(d)        “Person” has the meaning ascribed to such term in the Plan. For the
avoidance of doubt, a Person shall include any individual, corporation, bank,
partnership, joint venture, association, joint-stock company, trust,
unincorporated organization or other entity.
(e)        “Services” means the services the Grantee provides or has provided
for the Company.

6
    
US2000 12947292 1     



--------------------------------------------------------------------------------



(f)        “Territory” means the geographic area within fifty (50) miles of
every facility identified in Exhibit B, which is the territory in which Grantee
will provide Services, and in which the Company conducts the Company’s Business,
and any territory within which Grantee performed Services for the Company at any
time during the twelve (12) calendar months preceding termination of employment
with the Company, and within which the Company conducts the Company’s Business.
9.5    If, during his employment with the Company or at any time during the
restrictive periods described above, the Grantee violates the restrictive
covenants set forth in this Section 9, then the Committee may, notwithstanding
any other provision in this Agreement to the contrary, cancel any outstanding
Performance Shares that have not yet vested. The parties further agree and
acknowledge that the rights conveyed by this Agreement are of a unique and
special nature and that the Company will not have an adequate remedy at law in
the event of a failure by the Grantee to abide by its terms and conditions nor
will money damages adequately compensate for such injury. It is, therefore,
agreed between the parties that, in the event of a breach by the Grantee of any
of his obligations contained in Section 9 of this Agreement, the Company shall
have the right, among other rights, to damages sustained thereby and to obtain
an injunction or decree of specific performance from any court of competent
jurisdiction to restrain or compel the Grantee to perform as agreed herein. The
Grantee agrees that this Section 9 shall survive the termination of his or her
employment. Nothing contained herein shall in any way limit or exclude any other
right granted by law or equity to the Company.
10.    Modification of Agreement
No provision of this Agreement may be materially amended or waived unless agreed
to in writing and signed by the Committee (or its designee), and no such
amendment or waiver shall cause the Agreement to violate Code Section 409A. Any
such amendment to this Agreement that is materially adverse to the Grantee shall
not be effective unless and until the Grantee consents, in writing, to such
amendment (provided that any amendment that is required to comply with Code
Section 409A shall be effective without consent unless the Grantee expressly
denies consent to such amendment in writing). The failure to exercise, or any
delay in exercising, any right, power or remedy under this Agreement shall not
waive any right, power or remedy which the Company has under this Agreement.


11.    Severability
Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.


12.    Governing Law

7
    
US2000 12947292 1     



--------------------------------------------------------------------------------



The validity, interpretation, construction and performance of this Agreement
shall be governed by the laws of the State of Georgia without giving effect to
the conflicts of laws principles thereof.


13.    Successors in Interest
This Agreement shall inure to the benefit of, and be binding upon, the Company
and its successors and assigns, and upon any Person acquiring, whether by
merger, consolidation, reorganization, purchase of stock or assets, or
otherwise, all or substantially all of the Company’s assets and business. This
Agreement shall inure to the benefit of the Grantee’s legal representatives. All
obligations imposed upon the Grantee and all rights granted to the Company under
this Agreement shall be final, binding and conclusive upon the Grantee’s heirs,
executors, administrators and successors.


14.    Resolution of Disputes
Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to the interpretation, construction or application of this Agreement
shall be determined by the Committee. Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes.


15.    Code Section 409A
This Agreement and this award of Performance Shares is intended to satisfy the
requirements of Code Section 409A and any regulations or guidance that may be
adopted thereunder from time to time and shall be interpreted by the Committee
as it determines necessary or appropriate in accordance with Code Section 409A
to avoid a plan failure under Code Section 409A(a)(1). To ensure compliance with
Section 409A of the Code, (i) under all circumstances, vested Performance Shares
that have not otherwise been forfeited shall be settled by delivery of the
Shares no later than March 15th of the year following the year in which the
Performance Shares vest, and (ii) this Agreement is subject to the provisions of
Section 15.7 of the Plan (including the six-month delay, if applicable).


[Signature Page Follows]

8
    
US2000 12947292 1     



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


AARON’S, INC.




By:                            
Gilbert L. Danielson
Executive Vice President & CFO




Grantee hereby (i) acknowledges that a copy of the Plan, the Plan Prospectus and
the Company’s latest annual report to shareholders or annual report on Form 10-K
are available from the Company’s intranet site or upon request, (ii) represents
that he is familiar with the terms and provisions of this Agreement and the
Plan, and (iii) accepts the award of Performance Shares subject to all the terms
and provisions of this Agreement and the Plan. Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Compensation Committee of the Board of Directors upon any questions arising
under the Plan. Grantee authorizes the Company to withhold from any compensation
payable to him including by withholding Shares, in accordance with applicable
law, any taxes required to be withheld by federal, state or local law as a
result of the grant or vesting of the Performance Shares.




GRANTEE:




                                                
_____________

9
    
US2000 12947292 1     



--------------------------------------------------------------------------------





[Exhibit A]







10
    
US2000 12947292 1     



--------------------------------------------------------------------------------









[Exhibit B – Territory]





11
    
US2000 12947292 1     

